DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Hsu and Agarwal fail to teach or disclose “wherein the processing circuit compares the 3D object information with the 3D map to determine whether the object is a static object, in response to the object is a moving object or the object has not been recorded in the 3D map, the processing circuit performs an analysis and calculation on the 3D object information to obtain a movement characteristic including a moving direction of the object and a size of the object,” particularly stating that Hsu uses the static object identifying module 112 to identify a static object based only on the 2D image data, and thus does not determine whether an object is static or non-static by comparing the 3D object information with the 3D map.
	Applicant additionally argues that Hsu and Agarwal fail to disclose “in response to the object is a moving object or the object has not been recorded in the 3D map, the processing circuit performs an analysis and calculation on the 3D object information to obtain a movement characteristic including a moving direction of the object and a size of the object,” stating specifically that Agarwal does not identify both a moving direction and a size of a dynamic object.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. As described by Hsu in col. 5, li. 48 – col. 6, li. 4, the system uses the 2D image sensor data to identify static objects such as road signs, buildings, roads, etc., then from this information the 2D image data is combined with that of the 3D point cloud data to obtain the type, length, width, and position of the static object in the 3D point cloud data as described in col. 6, li. 5-20, and finally the 3D point data of the static object is compared to that of the map point cloud data, and thus the 3D object absolute coordinate of the static object can be obtained by comparing the 3D point cloud data of the static object (retrieved from the 3D data, which itself was retrieved from the 2D data) to that of the static 3D object of the predefined map information as described in col. 6, li. 21-47. Therefore, the comparison between the 3D point cloud data and the 3D map data is used as a verification of the information which was originally retrieved from the 2D image, in other words by verifying its proper 3D position of the object the system is indeed determining whether an object is there or not [and thus additionally doing it with the 3D data and not purely with the 2D data], i.e. whether it is static or non-static, and thus may be interpreted as “determining whether an object is static or non-static by comparing the 3D object information with the 3D map” as per currently claimed.
	Additionally, as described in col. 6, li. 20-52 of Agarwal, it can be seen that the system determines “characteristics of the object such as range, altitude, direction, or speed of the object,” – col. 6, li. 20-23, as well as motion characteristics of the identified objects such as its speed and acceleration [acceleration gives direction as it is indeed a vector by definition, as per physics standards]. Agarwal goes on to describe in col. 12, li. 44-62 that indeed the system not only identifies the objects but also other characteristics of the objects such as type of the object, size, geometric characteristics (e.g., width, length, and height), etc. Thus Agarlwal does indeed identify at least both a moving direction and a size of a dynamic object as per currently claimed.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 7, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 7 is/are maintained. Regarding claim(s) 2-6 and 8-12 the claim(s) is/are dependent upon claim(s) 1 and 7, respectively, and are still rejected under the same basis as claim(s) 1 and 7 and the arguments presented above.

Claim Objections
Claim 1 objected to because of the following informalities: incorrect grammar. The claim states “in response to the object is a moving object…”, which is grammatically incorrect. The examiner will interpret it as “in response to the object being a moving object…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (“Hsu”) (U.S. Patent No. 11,024,055) in view of Agarwal et al. (“Agarwal”) (U.S. Patent No. 8,886,387).

In regards to claim 1, Hsu describes a vehicle imaging system comprising of 2D image sensors to produce 2D image data and a LIDAR sensor producing 3D image data as seen in FIG. 1 and 5. As seen in col. 5, li. 5-40 the image data may be combined with the LIDAR data to create 3D image data in order to properly detect objects in a field of view, additionally a database with a stored 3D map may be referenced as described in col. 4, li. 43-55 in order to make comparisons with the created 3D image data as seen in col. 6, li. 5-47 in view of col. 7, li. 52-67, from this static objects in the image data may be determined. Hsu, however, fails to point out that three-dimensional data may additionally be retrieved by using at least depth sensor cameras, and that the objects may be observed over time in order to determine dynamic objects and their corresponding motion data as well. In a similar endeavor Agarwal teaches in col. 7, li. 41-63 and col. 3, li. 31-48 that cameras need not be limited to 2D imaging, and that further a determination of whether an object is static or dynamic may be made, as well as calculating their speed, acceleration, etc. One of ordinary skill in the art understands that Agarwal’s teachings of the use of dynamic object considerations may be incorporated into Hsu’s teachings as it provides for a more complete object detection and consideration system, thus providing a more complete vehicle imaging system as desired by Hsu.
	Therefore, together Hsu and Agarlwal teach an environment perception device of a mobile vehicle (See col. 1, li. 24-44 of Hsu), comprising: 
	a camera module disposed on the mobile vehicle and configured to photograph a field near the mobile vehicle to generate a three-dimensional (3D) image frame (See col. 3 and 4, li. 62-67 and 1-4, respectively, of Hsu wherein the camera system may comprise at least of a front, a lateral and a rear imaging device for imaging RGB and image data, this is taken in view of Agarwal as seen in col. 7, li. 41-63 and col. 3, li. 31-48 wherein the camera may not be limited to merely 2D imaging, as 3D imaging may be captured as well with depth sensor data and/or range detection techniques, wherein it is noted that this is different from LIDAR as seen in FIG. 1); 
	a LiDAR module disposed on the mobile vehicle and configured to scan the field to generate a 3D scanned frame (See col. 4, li. 11-25 of Hsu); 
	a database configured to store a 3D map (See col. 4, li. 43-55 of Hsu); and 
	a processing circuit coupled to the camera module and the LiDAR module to receive the 3D image frame and the 3D scanned frame (See col. 5, li. 5-40 of Hsu wherein the image data is combined with the LIDAR data to create 3D image data), 
	wherein the processing circuit is configured to fuse the 3D image frame and the 3D scanned frame to generate 3D object information corresponding to an object in the field (See col. 5, li. 5-40 of Hsu wherein the image data is combined with the LIDAR data to create 3D image data, this is taken into consideration with col. 7, li. 41-63 and col. 3, li. 31-48 of Agarwal wherein the image frame data from camera data may also comprise of 3D image data), 
	wherein the processing circuit compares the 3D object information with the 3D map to determine whether the object is a static object (See col. 6, li. 5-47 in view of col. 7, li. 52-67 of Hsu), 
	in response to the object is a moving object or in a case where the object has not been recorded in the 3D map, the processing circuit performs an analysis and calculation on the 3D object information to obtain a movement characteristic including a moving direction of the object and a size of the object (See col. 3, li. 31-48 of Agarwal wherein determination of static or dynamic objects is made as well as their speed, acceleration, etc., wherein acceleration is understood to be a vector and thus has an associated direction, also see col. 6, li. 20-52 regarding other characteristics including direction and col. 12, li. 44-62 which describes the even further characteristics, among which size is one of them), and 
	in a case where the object is the static object, the processing circuit skips the analysis and calculation on the 3D object information (See col. 6, li. 5-47 in view of col. 7, li. 52-67 of Hsu wherein motion information is not taken into consideration for static objects).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Agarwal into Hsu because it helps in improving determination of whether an object is static as well as determining its motion characteristics as described in col. 3, li. 31-37.

In regards to claim 2, Hsu fails to teach the environment perception device according to claim 1, wherein the camera module comprises a depth camera, and the 3D image frame comprises a depth image frame.
	In a similar endeavor Agarwal teaches wherein the camera module comprises a depth camera, and the 3D image frame comprises a depth image frame (See col. 3, li. 31-48 and col. 7, li. 41-63).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Agarwal into Hsu because it helps in improving determination of whether an object is static as well as determining its motion characteristics as described in col. 3, li. 31-37.

In regards to claim 3, Hsu and Agarwal together teach the environment perception device according to claim 1, wherein the processing circuit comprises: 
	a first partition circuit coupled to the camera module to receive the 3D image frame, wherein the first partition circuit is configured to perform a first algorithm to segment a first region corresponding to the object from the 3D image frame (See col. 5 and 6, li. 48-67 and 1-4 of Hsu wherein bounding boxes may be created around static objects, this is taken in view of Agarwal wherein the image data from the cameras are not simply 2D image data, but 3D image data as seen in col. 3, li. 31-48 and col. 7, li. 41-63); 
	a second partition circuit coupled to the LiDAR module to receive the 3D scanned frame, wherein the second partition circuit is configured to perform a second algorithm to segment a second region corresponding to the object from the 3D scanned frame (See col. 6, li. 5-20 of Hsu wherein size [type, length, width and positional] data is retrieved from static objects retrieved by the 3D point cloud data from the LIDAR); and 
	an object recognition circuit coupled to the first partition circuit and the second partition circuit, wherein the object recognition circuit performs a fusion operation to fuse the first region and the second region that match each other into the 3D object information (See col. 7, li. 2-8 in view of FIG. 5 of Hsu), 
	wherein the object recognition circuit compares the 3D object information with the 3D map to determine whether the object is the static object (See col. 7, li. 52-67 of Hsu), 
	in response to the object is not the static object, the object recognition circuit performs the analysis and calculation on the 3D object information (See col. 3, li. 31-48 and col. 7, li. 41-63 of Agarwal), and 
	in response to the object is the static object, the object recognition circuit skips the analysis and calculation on the 3D object information (See col. 6, li. 5-47 in view of col. 7, li. 52-67 of Hsu wherein motion information is not taken into consideration for static objects).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Agarwal into Hsu because it helps in improving determination of whether an object is static as well as determining its motion characteristics as described in col. 3, li. 31-37.

In regards to claim 5, Hsu fails to teach the environment perception device according to claim 1, wherein the movement characteristic comprises at least one of a position, a distance, a speed, and an acceleration.
	In a similar endeavor Agarwal teaches wherein the movement characteristic comprises at least one of a position, a distance, a speed, and an acceleration (See col. 3, li. 31-48 and col. 7, li. 41-63).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Agarwal into Hsu because it helps in improving determination of whether an object is static as well as determining its motion characteristics as described in col. 3, li. 31-37.

In regards to claims 7-9 and 11, the claims are rejected under the same basis as claims 1-3 and 5 by  Hsu in view of Agarwal.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (“Hsu”) (U.S. Patent No. 11,024,055) in view of Agarwal et al. (“Agarwal”) (U.S. Patent No. 8,886,387) and Tay et al. (“Tay”) (U.S. PG Publication No. 2019/0311546).

In regards to claim 4, Hsu fails to teach teaches the environment perception device according to claim 3, wherein the fusion operation comprises an edge detection algorithm, and the edge detection algorithm is configured to process the first region and the second region to generate the first region after edge detection and the second region after edge detection.
	In a similar endeavor Tay teaches wherein the fusion operation comprises an edge detection algorithm, and the edge detection algorithm is configured to process the first region and the second region to generate the first region after edge detection and the second region after edge detection (See ¶0040 wherein virtual boxes may be drawn around discrete objects in image data, as well as creating such discrete object representations [3D boxes around a cluster of LIDAR points], making it possible to continue object tracking on each of the 3D LIDAR frames and 2D images as described in ¶0041, this can further be identified through boundary  and edge detection as described in ¶0081).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tay into Hsu because it allows for improved true boundary determination of surfaces as described in ¶0081, on both camera image representations as well as 3D point cloud representations created from LIDAR data.

In regards to claim 10, the claim is rejected under the same basis as claim 4 by Hsu in view of Agarwal and Tay.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (“Hsu”) (U.S. Patent No. 11,024,055) in view of Agarwal et al. (“Agarwal”) (U.S. Patent No. 8,886,387) and Maruoka et al. (“Maruoka”) (U.S. PG Publication No. 2013/0107050).

In regards to claim 6, Hsu fails to teach the environment perception device according to claim 1, wherein the analysis and calculation further obtains a movement trend of the object based on the movement characteristic, and the processing circuit further determines whether to trigger an obstacle alarm based on the movement trend.
	In a similar endeavor Maruoka teaches wherein the analysis and calculation further obtains a movement trend of the object based on the movement characteristic, and the processing circuit further determines whether to trigger an obstacle alarm based on the movement trend (See the Abstract, FIG. 1, FIG. 2A-2D and ¶0044).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Maruoka into Hsu because it allows for an alarm to be executed as a function of an object approaching the vehicle, as well as associated clear indication as described in at least ¶0044.

In regards to claim 12, the claim is rejected under the same basis as claim 6 by Hsu in view of Agarwal and Maruoka.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483